10/22/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: OP 21-0395



                              CASE NO. OP 21-0395
                            ______________________

                                      L.B.
                              PLAINTIFF-APPELLANT,

                                        V.

                       UNITED STATES OF AMERICA, ET AL.
                           DEFENDANTS-APPELLEES.
                          ______________________

[PROPOSED] ORDER GRANTING DEFENDANT-APPELLEE’S UNOPPOSED
   MOTION FOR EXTENSION OF TIME TO FILE ANSWERING BRIEF
                   ______________________

      Pursuant to MRAP 26(1), Defendant-Appellee United States is given an

extension of time until December 15, 2021, in which to prepare, file, and serve

Defendant-Appellee’s answering brief in this matter.

      DATED this ____ day of October, 2021.


                                      __________________________
                                      Chief Justice




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 22 2021